            Case 2:20-cv-00300-RMP                   ECF No. 35          filed 03/10/21     PageID.495 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                  for the_                           EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                      Mar 10, 2021
      ALAN RAY MCDOWELL, a.k.a. ALAN RAY
                 JOHNSON,                                                                                 SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-300-RMP
                                                                     )
     LARRY HASKELL, ROBERT FERGUSON and
              JUSTIN BINGHAM,                                        )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED WITH PREJUDICE for failure to state a claim upon which relief may be granted under 28
’
              U.S.C. §§ 1915(e)(2) and 1915A(b)(1).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                ROSANNA MALOUF PETERSON                                      .




Date: 3/10/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
